Abatement Order filed May 22, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-12-00396-CV
                                    ____________

       IN THE INTEREST OF C.A.C, S.Y.C., K.G.C., and M.E.C., Children


                       On Appeal from the 313th District Court
                                Harris County, Texas
                         Trial Court Cause No. 2009-05044J


                               ABATEMENT ORDER

       This is an accelerated appeal from a judgment in a suit in which the termination of
the parent-child relationship is at issue (“parental termination case"). The notice of
appeal was filed April 20, 2012. Appellant has established indigence or is presumed to
be indigent. See Tex. R. App. P. 20.1(a). The reporter’s record was due within 10 days
after the notice of appeal was filed. See Tex. R. App. P. 35.1(b); 28.4(a)(1). The record
has not been filed.

       Appeals in parental termination cases and child protection cases are to be brought
to final disposition within 180 days of the date the notice of appeal is filed. See Tex. R.
Jud. Admin. 6.2(a) (eff. May 1, 2012).          The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed. See Tex. R. App. P.
35.3(c). The trial court must direct the court reporter to immediately commence the
preparation of the reporter’s record and must arrange for a substitute reporter, if
necessary. See Tex. R. App. P. 28.4(b)(1).

       Because the reporter’s record has not been filed timely in this accelerated appeal,
we issue the following order:

       We direct the judge of the 313th District Court to immediately conduct a hearing
at which the court reporter, appellant’s counsel, and appellee’s counsel shall participate
(a) to determine the reason for the failure to file the record; (b) to establish a date certain
when the reporter’s record will be filed, and (c) to make findings as to whether the court
reporter should be held in contempt of court for failing to file the reporter’s record timely
as ordered. We order the court to prepare a record, in the form of a reporter’s record, of
the hearing. The judge shall make findings of fact and conclusions of law, and shall
order the trial clerk to forward to this court a supplemental clerk’s record containing the
findings and conclusions. The hearing record and supplemental clerk’s record shall be
filed with the clerk of this court on or before June 1, 2012.

       The appeal is abated, treated as a closed case, and removed from this court’s active
docket. The appeal will be reinstated on this court’s active docket when the trial court’s
findings and recommendations are filed in this court. The court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the court may reinstate
the appeal on its own motion.

                                       PER CURIAM